Exhibit BreitBurn Energy Partners L.P. Reports Fourth Quarter and Full Year Results and Year End Reserves; Provides Full Year 2010 Guidance LOS ANGELES, March 11, 2010 BreitBurn Energy Partners L.P. (the "Partnership") (NASDAQ:BBEP) today announced financial and operating results for its fourth quarter and full year 2009 and public guidance for its expected performance in Key Highlights - The Partnership had an outstanding year operationally which contributed to full-year 2009 results that were in-line with or exceeded guidance.Full year 2009 production levels surpassed expectations and totaled approximately 6.52 MMBoe. - The Partnership continued to pursue strong debt reduction efforts into the fourth quarter and achieved its debt reduction goals for the year.As of December 31, 2009, outstanding debt totaled $559 million, representing $177 million in debt reduction during the year. - The Partnership’s total estimated proved reserves at year end 2009 were 111.3 MMBoe, up 7.4% from year end 2008 reserves of 103.6 MMBoe. - In early February 2010, the Partnership settled all pending litigation with Quicksilver Resources, Inc. - In conjunction with the Quicksilver settlement, the Partnership announced its intention to reinstate distributions at an annualized rate of $1.50 per unit, or 37.5 cents per unit quarterly, for the first quarter of 2010, to be paid on or before May 15, 2010. Management Commentary Hal
